DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Status
This action is in response to the amendment filed on 5/9/2022. Claims 1, 4, 5, 8-13, 19-29 are pending. Claims 1, 19, 20 are amended. No claims are currently added. No claims are currently cancelled.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. The applicant has argued that “To address the Examiner's concerns and to place the application in condition for allowance, the independent claims have been amended to affirmatively recite denying the transaction. Accordingly, Applicant respectfully submits that the amended claims provide a meaningful limitation such that the claims are not directed to a judicial exception.” The examiner respectfully disagrees. The claims are directed to both a mental process and certain methods of organizing human activity. The claim as a whole recites a method of organizing human activity. The claimed invention is merely using a computer as a tool to perform the steps of the invention. The claimed invention is a method that amounts to following rules/instructions (analyzing data and generating results, i.e. reviewing transaction account data set details and rewarding SBO score) which is a method of managing interactions between people.

The applicant has argued the claims in view of October 2019 Example 46. The examiner respectfully disagrees. With regards to example 46, Limitation (d) in combination with the feed dispenser enables the control of appropriate farm equipment based on the automatic detection of grass tetany, which goes beyond merely automating the abstract idea. Using the information obtained via the judicial exception to take corrective action such that the monitoring component is operable to control the feed dispenser in a particular way is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception. And Step (d) specifies that the processor automatically operates the sorting gate to route the animals in the herd based on the behavior of the animals. As explained previously, the BRI of this limitation encompasses three embodiments: a first embodiment in which step (d) routes animals exhibiting aberrant behavioral patterns into a holding pen; a second embodiment in which step (d) permits animals that are exhibiting normal behavior to freely pass through the gate; and a third embodiment in which step (d) requires that both actions take place (some animals are routed to the holding pen, and other animals are permitted to freely pass through the gate). In all of these embodiments, step (d) does not merely link the judicial exception to a technical field, but instead adds a meaningful limitation in that it employs the information provided by the judicial exception (the mental analysis of whether the animal is exhibiting an aberrant behavioral pattern) to operate the gate control mechanism and route the animals, thus avoiding the need for the farmer to visually evaluate the behavior of each animal in the herd on a continual basis. Additionally, the first and third embodiments (which automatically separate animals exhibiting aberrant behavior from the herd by routing them into a holding pen) also avoid the need for the farmer to manually separate each animal exhibiting aberrant behavior from the herd, and thus permit the farmer to devote more time to the care and treatment (if needed) of the separated animals. Thus, under any of the three embodiments, step (d) goes beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way. This is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception. Applicant's invention at most appears to be directed to improving an abstract idea. As claimed applicant's invention does not amount to significantly more than an abstract idea. The following are examples of limitations that the courts have identified as being significantly more than the abstract idea, which are not intended to be exclusive or limiting. Limitations that may be enough to qualify as ''significantly more'' when recited in a claim with a judicial exception include: Improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, and other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. While they may provide a meaningful improvement to the business practice this is an improvement on the abstract idea and not a technical improvement. It is not clear based on the claimed limitations how the technology being used is in any way meaningfully improved. As the claim is written the examiner notes that simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known in the industry does are found not to be enough to qualify as significantly more (Federal Register pp. 74624). So in summary even if the claims recite a handful of generic computer components configured to implement the abstract idea. The computer merely performs the abstract idea and therefore the claims do not amount to significantly more than the underlying abstract idea, and therefore the claims are non- statutory. Further, applicants’ arguments are not persuasive because although “[t]he courts have also identified examples in which a judicial exception has not been integrated into a practical application.” Revised Guidance at 55. The claims fail to recite a practical application where the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use. Id. The mere application of an abstract idea in a particular field is not sufficient to integrate the judicial exception into a practical application. The applicant has not demonstrated that a comparable situation is present here.

The applicant has argued “Thus, the claim applies a corrective action by applying an appropriate tag to a user to avoid misuse of a transaction product by tailoring the execution of the transaction by that user. Moreover, the claim recites meaningful limitations that as an ordered combination ensure that the claim integrates the alleged abstract idea into a practical application that amounts to significantly more than the alleged abstract idea.” The examiner respectfully disagrees. The computer is not being used in a new or inventive way, the computer is merely processing data. Even though the applicant is using a computer, the computer is merely being used as a tool for performing the steps of the invention. Claims can recite a mental process even if they are claimed as being performed on a computer. When given its broadest reasonable interpretation, the claims recite a mental process when the claim is performed entirely in the human mind. However, the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. The broadest reasonable interpretation of the claim in light of the specification shows that the underlying claimed invention is described as a concept that can be performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment and 3)is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer.

The applicant claims that the invention is directed to a practical application. The examiner respectfully disagrees. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Appellant’s claimed invention does not contain limitations that integrate the invention into a practical application. Appellant’s claimed invention merely includes limitations that are not indicative of integration into a practical application such as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). The previous 101 rejection is updated and upheld. 

The applicant has argued that the claimed invention can process big data sets. The examiner respectfully disagrees. The use of a computer as a tool to process large amounts of data is a known feature of a computer. The courts have identified that claims are directed to a mental process when the computers are merely used as a tool to perform the process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.

Even though the applicant has claimed the use of machine learning, as claimed the machine learning in the step of eliminating users by “evaluating, via machine learning, the card transactions for non-linear patterns of behavior exhibited by the user.” The applicant merely uses the machine learning to manipulate and evaluate data. The machine learning is performed by the computer which is merely recited as being used as a tool to perform the steps of the invention. 

The applicant has argued “Such analysis cannot practically be performed mentally by a person on the type of data disclosed in the specification and recited in the claims. As such, the claimed subject matter provides a technical improvement in the relevant field and claim 1 is patent eligible under step 2A, prong 2 of the 2019 Patent Eligibility Guidance.” The examiner respectfully disagrees. The claims do not appear to be an improvement to a database or a computing device. The invention merely manipulates and analyzes data, if anything this would be an improvement to the identified abstract idea not to a technical improvement. The previous 101 rejection is maintained and updated below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 8-13, 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of identifying consumers with merchant relationship and transaction account provider data to assign a SBO consumer score and process a transaction. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 4, 5, 8-13, 19-29) is/are directed to an abstract idea without significantly more.

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1, 4, 5, 8-13, 21, 22) is/are directed to a method, claim(s) (19, 23-25) is/ are directed to a computer readable medium, and claims(s) (20, 26-29) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.


Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process and/or certain methods of organizing human activity). Specifically the independent claims recite:

mental process: as drafted, the claim recites the limitation of creating a group of data, eliminating a portion of the data, creating a data model, determining rules, computing a score related to the data, assigning a tag, and denying a transaction which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses a user manually manipulating and assigning data. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  

certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that amounts to either following rules or instructions (analyzing data and generating results, i.e. reviewing transaction account data set details and rewarding SBO score) which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a processor, a database, a network host, a transaction network, a distributed storage system, a processor generally linking machine learning, a medium. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine information about a user as well as perform a transaction:

[0002] The present disclosure relates to data analytics for transaction data.
[0004]   Large data sets may have challenges. For example, cardholders may frequently hold a business-oriented transaction card, but various merchants may or may not accept the business-oriented transaction card. Similarly, cardholders may hold a consumer-oriented transaction card, but may complete business transactions using the card. These actions confuse and frustrate the identification and categorization of transaction data, and obscure the identity and categorization of real-world entities and individuals behind transactions, while also hampering data analytics.

Thus the claims recite an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. scoring a consumer and denying a transaction). The problem the claimed invention is directed to answering the question based on gathered and analyzed information about the consumer type.  This is not a technical or technological problem but is rather in the realm of business or transaction management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims. The depending claims further narrow the abstract idea described above and do not introduct any additional elements. The dependent claims do not integrate the abstract idea into a practical application and do not provide significanty more.

Claims 4, 5, 8-13, 22-29 contain the identified abstract ideas, further narrowing them, with additional element. This merely further limits the claimed analysis of data such as claims 4-5 which further define a model directive, claims 8, 13, 23, 26, 29, which further define probability scores, claims 9-12, 22 which further narrow the claim by analyzing and identifying data, claims 24, 25, 27, 28 which further define data records and prospect data. Therefore, the computer readable program and score calculation application does not improve, nor is any technology or technological process improved, and thus are not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.

Independent claim 19 and 20 are substantially similar to claim 1 and ineligible for similar reasons. Furthermore, claim 19 and 20 contains the identified abstract idea, further narrowing them, with the additional elements of a computer system, at least one processor, memory, a computer program product, and a computer readable medium, which as above and within the specification is highly generalized, and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above. 

The disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim. Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Therefore based on the above analysis as conducted based on MPEP 2106 from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, does not provide significantly more, and does not provide an inventive concept, therefore the claims are ineligible.

Pertinent art to consider includes SIVASHANMUGAM et al. (US 20140337171 A1) discloses behavior assessment through the analysis of consumer-merchant transactions, and more particularly, to determining behavior scores for merchants and consumers, Falkenborg et al. (US 20130151388 A1) discloses the processing of transactions, such as payments made via credit cards, debit cards, prepaid cards, etc., and/or providing information based on the processing of the transaction data, Falkenborg et al. (US 20120022945 A1) discloses the processing of transactions, such as payments made via credit cards, debit cards, prepaid cards, etc., and/or providing information based on the processing of the transaction data, and Maitland (US 20050197954 A1) discloses predicting small business behavior from consumer card transactions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683